Citation Nr: 0830758	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-23 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to an acquired psychiatric 
disorder.  The veteran testified before the Board at a 
hearing that was held via videoconference from the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran contends that his currently diagnosed psychiatric 
disorder first manifested during his active service.  

A review of the veteran's service medical records reflects 
that in July 1973, the veteran's superior officer requested 
that the veteran undergo psychiatric evaluation for symptoms 
of depression and not being able to adjust to military life.  
The veteran was admitted as an in-patient into the 
psychiatric ward for evaluation and treatment of an initial 
assessment of depressive reaction and immature personality.  
At the time of his admission, the veteran referred a history 
of depression since entering service.  He disliked having to 
salute someone because of their rank, disliked having to wear 
a uniform, and felt that he was being mistreated by his 
superior officers.  He reported that three weeks prior to his 
admission, he had planned a suicide attempt, by drinking two 
glasses of a mushroom mixture of unknown content.  He stated 
that he had wanted to die, and was sorry that his friends had 
saved him by their efforts.  He stated that he had lost 20 
pounds in the previous three weeks, as a result of poor 
appetite.  He described fitful sleeping, and stated that he 
looked forward to nothing, aside from going home on the 
weekends.  A narrative summary of the veteran's period of 
hospitalization shows that his course of hospitalization was 
characterized by the veteran's ineffectual and 
counterproductive manipulativeness.  He was assessed with 
chronic, moderate, latent schizophrenia, manifested by poor 
social and work adjustment, separation anxiety, depression, 
and constricted affect.  It was recommended that he undergo 
medical board evaluation for recommendation for discharge 
from service.  On Medical Board evaluation, the veteran was 
found to have psychiatric abnormalities of depression, worry, 
and nervousness, and latent schizophrenia.  It was 
recommended that he be discharged from service.  The veteran 
was discharged from service in September 1973.

Post-service medical records demonstrate a diagnosis of 
depression in February 2004, and psychiatric treatment since 
that time.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, the veteran had 
not yet been afforded a VA examination.  Because the record 
reflects both treatment for psychiatric problems, including 
symptoms of depression, in service, and evidence of a current 
psychiatric diagnosis, the Board finds that a VA examination 
and opinion addressing whether any current psychiatric 
disorder is related to his active service is necessary in 
order to fairly address the merits of his claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
psychiatric examination.  The claims 
file must be made available to and be 
reviewed by the examiner and the 
examination report should note that the 
claims file was reviewed.  The examiner 
should specifically offer an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or 
greater) that any currently 
demonstrated psychiatric disorder is 
related to the veteran's military 
service, including the psychiatric 
problems with which he was diagnosed in 
service.  The examiner should provide 
the rationale for the opinions 
provided.  

2.  Then, readjudicate the claim.  If 
any action remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

